DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019233249, filed on 12/24/2019.

Information Disclosure Statement
The information disclosure statement submitted on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. (US 20170192629 A1) (hereinafter Takada).
Regarding claim 1, Takada discloses:
An onboard equipment operating device comprising a memory, a processor coupled to the memory, a display unit, an operation unit, and an in-cabin camera, wherein: [See Takada, ¶ 0060, 0069-0070 discloses an in-vehicle device with a memory, a calculation processing device, and a display unit; See Takada, ¶ 0098 discloses a camera as a “sensing unit” which captures images of a user; See Takada, ¶ 0068 discloses a switch operation unit – particularly, a steering switch installed near the steering wheel.]
the display unit displays information regarding onboard equipment; [See Takada, Fig. 2(a) illustrates a display unit (108); See Takada, ¶ 0069, 0077-0079 discloses displaying information regarding “onboard equipment” with respect to the vehicle, including navigational information, messaging information, etc.]
instruction to the onboard equipment displayed at the display unit is configured to be received as a result of manual operation of the operation unit; [See Takada, ¶ 0080 discloses that a user performs actuation to start a messenger application via a switch operation unit or external switch operation unit, and an output information control unit changes over to a display for use by the application.]
the in-cabin camera captures images of a vehicle occupant, and [See Takada, ¶ 0098, Fig. 9 discloses that a sensing unit may be embodied as a camera.  Particularly, capturing images, performing pattern recognition, detecting an approach of a driver’s hand and gleaning gestures therefrom.]
the processor is configured to:
[See Takada, ¶ 0061-0062 discloses a sensing unit detecting hand gestures by a user.  Particularly, On the basis of the sensor data obtained from the sensing unit, when the user raises his hand, a gesture detection unit detects whether or not he has performed predetermined gestures that are stipulated in advance (for example, whether or not he has performed the hand gestures of waving his hand in the up, down, left, or right direction). For example, for detecting hand raising, the gesture detection unit 104 may detect whether or not some predetermined sensor value has continued for a specified period of time and, for detecting performance of a gesture, may analyze the difference in reaction times of the results of detection of the user's hand between a plurality of sensors.] the action of the face of the vehicle occupant and the action of the body of the vehicle occupant being imaged by the in-cabin camera; [See Takada, ¶ 0098, Fig. 9 discloses that a sensing unit may be embodied as a camera.  Particularly, capturing images, performing pattern recognition, detecting an approach of a driver’s hand and gleaning gestures therefrom.]
input an instruction corresponding to the predetermined action to the onboard equipment; and [See Takada, Fig. 3(b) illustrates a logic flow diagram, and includes step S312, wherein if a hand gesture is detected, a corresponding option is selected S313; See Takada, ¶ 0106 discloses gesture-based control for providing navigation updates.]
display the information regarding the onboard equipment in an operatable state at the display unit, in a case in which the instruction corresponding to the predetermined action has been input to the onboard equipment. [See Takada, Fig. 12(a) illustrates a logic flow diagram of receiving an instruction corresponding to a predetermined gesture/action (making a selection by a user swiping their hand up/down/left/right), and displaying an operation guide corresponding to a given operation taken by a user; See Takada, Fig. 12(g) illustrates displaying navigational information in an “operatable state” (the user is able to select from displayed navigational information, and hence may effectuate an operation upon it).]

Regarding claim 4, Takada discloses all the limitations of claim 1.
Takada discloses:
wherein the operation unit is a steering wheel switch that is provided at a steering wheel. [See Takada, ¶ 0068 discloses a switch operation unit – particularly, a steering switch installed near the steering wheel.]

Regarding claim 5, Takada discloses all the limitations of claim 1.
Takada discloses:
wherein the processor detects an action, which includes a predetermined hand gesture, from actions of the vehicle occupant, the actions being imaged by the in-cabin camera, and the processor inputs an instruction corresponding to the detected action including the predetermined hand gesture to the onboard equipment. [See Takada, ¶ 0062 discloses on the basis of the sensor data obtained from the sensing unit 103, when the user raises his hand, a gesture detection unit 104 detects whether or not he has performed predetermined gestures that are stipulated in advance (for example, whether or not he has performed the hand gestures of waving his hand in the up, down, left, or right direction); See Takada, Fig. 9 illustrates a camera imaging gestures of a user; See Takada, ¶ 0081 discloses an example embodiment in which a user’s hand gesture is detected as being a predetermined/prescribed gesture, and upon such detection, facilitating the output of voice information to a speaker.]

Regarding claim 7, Takada discloses all the limitations of claim 1.

wherein the onboard equipment comprises at least one of an air conditioner, an audio system, or a navigation system. [See Takada, ¶ 0060, 0078-0079 discloses displaying information related to navigation on the display controllable via defined user gestures detectable by the camera/sensing unit as above discussed.]

Regarding claim 8, Takada discloses all the limitations of claim 1.
Takada discloses:
wherein an additional instruction to the onboard equipment, which has been displayed in the operatable state at the display unit by the processor, is configured to be received as a result of the vehicle occupant manually operating the operation unit. [See Takada, ¶ 0090 discloses it would also be acceptable to arrange to receive various actions, such as, for example, actuation with a steering switch or the like.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Sato et al. (JP 2004171476 A; machine translation provided herewith) (hereinafter Sato).
Regarding claim 2, Takada discloses all the limitations of claim 1.
Takada does not appear to explicitly disclose:
wherein, in a case in which the processor has input the instruction corresponding to the predetermined action to the onboard equipment, the processor notifies the vehicle occupant that the instruction to the onboard equipment has been input.
However, Sato discloses:
wherein, in a case in which the processor has input the instruction corresponding to the predetermined action to the onboard equipment, the processor notifies the vehicle occupant that the instruction to the onboard equipment has been input. [See Sato, pg. 6, pg. 9 discloses the operation instruction recognizing unit is provided with a guide unit that provides a predetermined guidance (announcement) to the operator according to the above-described determination result and the like. This guidance includes, for example, an audio device or an air conditioner (operation target device), a voice message for specifying the volume / channel setting, the air volume / temperature, etc. (operation target function), and a “pip”.  The driver is notified via the speaker as a confirmation sound such as "P".  Further, it is specified that an operation confirmation sound such as “beep” may be emitted to recognize that a switch operation is intended/selected.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Takada to add the teachings of Sato in order to output an operation confirmation sound notifying a selected control target such that an operator can recognize a device selected/specified without visually confirming the operation state, thus allowing the operator to concentrate on driving.

Regarding claim 3, Takada in view of Sato discloses all the limitations of claim 2.
Sato discloses:
wherein the processor notifies, by sound, the vehicle occupant that the instruction to the onboard equipment has been input. [See Sato, pg. 6, pg. 9 discloses the operation instruction recognizing unit is provided with a guide unit that provides a predetermined guidance (announcement) to the operator according to the above-described determination result and the like. This guidance includes, for example, an audio device or an air conditioner (operation target device), a voice message for specifying the volume / channel setting, the air volume / temperature, etc. (operation target function), and a “pip”.  The driver is notified via the speaker as a confirmation sound such as "P".  Further, it is specified that an operation confirmation sound such as “beep” may be emitted to recognize that a switch operation is intended/selected.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Goldman-Shenhar et al. (US 20150345981 A1) (hereinafter Goldman-Shenhar).
Regarding claim 6, Takada discloses all the limitations of claim 1.
Takada does not appear to explicitly disclose:
wherein the processor detects an action, which includes a predetermined sight line movement pattern, from actions of the face of the vehicle occupant, the actions being imaged by the in-cabin camera, and the processor inputs an instruction corresponding to the detected action including the predetermined sight line movement pattern to the onboard equipment.
However, Goldman-Shenhar discloses:
wherein the processor detects an action, which includes a predetermined sight line movement pattern, from actions of the face of the vehicle occupant, the actions being imaged by the in-cabin camera, and the processor inputs an instruction corresponding to the detected action including the predetermined sight line movement pattern to the onboard equipment. [See Goldman-Shenhar, ¶ 0028, 0033 discloses that the driver's external gaze is factored into navigation guidance, and additionally that there are situations where the driver's gaze internal to the vehicle 100 may also be relevant to guidance adaptation. For example, if the driver repeatedly glances at, or stares at, the navigation system display 108, this may be taken as an indication that the driver is not confident that he or she is on the correct route. In this situation, it may be desirable to provide ad hoc guidance communications indicating that the vehicle 100 is still on the correct route, and where and when the next turn or exit will be. Other driver gaze patterns internal to the vehicle 100, for example almost no gaze onto the navigation display and with advance maneuver before navigation guidance, may also be used to trigger guidance modification—either an increase or a decrease in guidance, or a change in guidance content; See Goldman-Shenhar, Fig. 2 illustrates driver facing camera 116 and sensor 114.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Takada to add the teachings of Goldman-Shenhar in order to adaptively trigger navigation guidance modification in response to a user’s gaze.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210072831 A1			Edwards et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486